PER CURIAM.
We find error only in the court’s assessment of costs. Accordingly, we strike the trial court’s assessment of $500 court costs, $20 assessed for the Crimes Compensation Trust Fund, and $2 assessed for the Law Enforcement Officers Training Trust Fund.1 These assessments were improper since appellant had been adjudged insolvent. Cox v. State, 334 So.2d 568 (Fla. 1976); Johnson v. State, 403 So.2d 626 (Fla. *362d DCA 1981). Otherwise, we affirm the judgment and sentence of the trial court.
BOARDMAN, A.C.J., and SCHEB and SCHOONOVER, JJ., concur.

. We previously certified to the supreme court the question of whether costs may be assessed for the Crimes Compensation Trust Fund and Law Enforcement Officers Training Trust Fund against a defendant who has been adjudged insolvent. Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983).